Citation Nr: 1757644	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-03 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In October 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In May 2016, the Board issued a decision denying an increased rating for the service-connected lumbar spine degenerative disc disease (DDD), granting the reopening of the claim for service connection for a cervical spine disability as new and material evidence was received, and remanding the claims for entitlement to service connection for a cervical spine disability for a VA examination.  A VA examination was conducted in August 2016.  The Board finds there has been substantial compliance with its April 2010 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  


FINDING OF FACT

The Veteran's cervical spine disability did not manifest during service and was not caused by any in-service disease, injury, or event, and did not manifest to a compensable degree within a year of service separation.



CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.
 § 5103(a).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was provided to the Veteran in a letter sent in February 2012.  The notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  In connection with the issue being decided on appeal, the evidence of record includes the Veteran's service treatment records, post-service VA treatment records, statements from the Veteran, and a VA examination report.  The examination was adequate as the findings reported were detailed, and the opinions offered were responsive to the questions posed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 
Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claim file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C. § 5103A (a)(2); 38 C.F.R. § 3.159 (d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cervical Spine Disability

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for arthritis).  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has current diagnosis of arthritis of the cervical spine.  The remaining questions are whether there is evidence of an in service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

The Veteran contends that he is entitled to service connection for a cervical spine disability because it was caused by an in-service Motor Vehicle Accident (MVA) which occurred in January 1985.  The Board notes that the Veteran is service-connected for a lumbar spine disability related to the January 1985 MVA.

The Veteran's service medical records contain several references to the 1985 MVA.  A March 1985 medical record indicates that the Veteran suffered a cervical sprain as a result of the MVA and consultations for physical therapy.  The Veteran underwent an X-ray of the cervical spine in March 1985 which noted no fracture of the cervical spine. 

The Veteran's post-service treatment records contain complaints of back and neck pain. A March 1991 intake form noted complain of neck and back pain after a January 1985 auto accident.  A July 1991 X-ray was performed which showed transverse fractures of the lumbar spine, but no studies of the cervical spine were performed at that time.  Significantly, the corresponding treatment note did not reflect any complaints of neck pain and described the neck as negative.  A September 1997 VA medical record shows that he hit his head while at work, and that he felt that his neck was "off to the left of his shoulders."  The Veteran was diagnosed with cervicalgia at Dole VAMC in 1998.  In August 2012, the Veteran underwent another X-ray which showed degenerative arthritis in his cervical spine, which was his first diagnosis for arthritis of the cervical spine.  The Veteran also underwent an MRI of the cervical spine in February 2016.  The MRI showed no fracture or subluxation or prevertebral swelling.  There was a small central disc herniation and mild broad-based disc bulging.

The Veteran underwent a VA examination in August 2016.  The VA examiner reviewed the Veteran's medical records, including the March 1985 medical records related to the MVA and the September 2012 treatment record showing a current diagnosis of arthritis of the cervical spine.  The VA examiner stated that the Veteran suffered from mild degenerative disc disease of the cervical spine, and the VA examiner opined that the Veteran's current arthritis of the cervical spine was less likely than not related to the 1985 MVA or any other in-service injury or event. The examiner explained that the record failed to show chronic cervical spine condition and concluded the condition was more likely related to the aging process and post military occupational exposure.  The examiner further opined the condition was less likely related to the lumbar spine as medical literal does not show degenerative disc of the lumbar spine causes degenerative disc disease of the cervical spine. 

The Board finds that the August 2016 VA medical opinion is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinion is competent, credible, and persuasive.  The Veteran has not submitted any contrary, competent evidence.

The Veteran is sincere in his belief that his arthritis is related to his active service, to include any injuries suffered as a result of the MVA therein.  The Board notes that lay persons such as the Veteran are competent to provide opinions on some medical issues.  However, in this case, the question of whether the Veteran's current arthritis is related to his active service, to include the MVA therein, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The intricacies in diagnosing back disabilities and opining regarding the etiology of such disabilities are issues that require the expertise of a medical professional, particularly where, as in this case, there has been a significant passage of time without any documentation of any symptomatology and subsequent injuries.  Therefore, the Veteran is not competent to provide an opinion on those issues.  While the Veteran can report symptoms that he experiences, he does not have the necessary training to make medical opinions.

As the Veteran has a diagnoses of arthritis of the cervical spine, which is one of the listed chronic diseases, the Board carefully considered whether service connection is warranted under 38 C.F.R. § 3.303 (b) or on a presumptive basis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, there is no evidence that Veteran was diagnosed with arthritis of the cervical spine during service.  As such, it cannot be said that the chronic disease (arthritis) was established and not subject to legitimate question during service.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Rather, as noted above, the first diagnosis of arthritis was in 2012. Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.

The Veteran has at times indicated that he had pain in his back and neck since service. The Veteran is competent to report the presence of symptoms and frequency of treatment. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The record contains evidence of the Veteran seeking medical treatment for his service-connected lumbar spine disability.  However, the Veteran's arthritis of the cervical spine was not diagnosed until 2012, 27 years after he separated from active military service, and is unrelated to the Veteran's lumbar spine disability.  While the record clearly reflects frequent and consistent treatment and complaints of lumbar back pain since the accident, there is no mention of the neck until many years later. In fact, a June 1991 record of R.B., M.D. described the neck as negative.  Similarly, a January 2012 medical record did not reflect complaints of the neck and noted the neck had range of motion within normal limits.  Therefore, the Board finds that service connection based upon continuity of symptomatology is not warranted.

In sum, while the Veteran has been service-connected for a lumbar spine disability as a result of the in-service MVA, which may have caused brief injury to the Veteran's cervical spine, the only competent medical evidence of record suggests that any in-service injury he may have incurred was acute and that the current cervical spine disability did not manifest for many years after service.  Further, the VA examiner competently and persuasively opined that the current cervical spine disability is not related to the Veteran's active service, to include the MVA therein.  As such, the Board concludes that the preponderance of the evidence is against finding that the Veteran's cervical spine disability had onset during active service or was otherwise caused by his active service, to include the MVA therein.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


